Walxer, Judge:
The merchandise the subject of this appeal to reappraisement consists of a Chinese chemical salt known as Ye-tsin. It was entered at the invoiced values in Hong Kong dollars and appraised in- the same currency at higher amounts per case.
When the case was called for trial counsel for the plaintiff made the following offer:
I offer to stipulate that the appraisement was made on the basis of a price list received from the Treasury agent in Hong Kong, dated June 19, 1939; no, dated May 1, 1938, and that subsequent to the appraisement a new price list was received from the same source by the Los Angeles appraiser, the price list being dated June 28, 1939, and that had that price list been in the possession of the Los Angeles appraiser at the time the merchandise before us was appraised he would have used as his appraised values the following prices, representing export value:
Merchandise invoiced as cases 366 and 367, United States dollars, $11.60 per case, packed.
Cases 368 to 377, United States, $32.25, packed.
Cases 378 to 381, $33.20 in United States dollars, per case, packed;
and that those values represent the export values of this merchandise, and the foreign value was not higher.
*610The foregoing offer was agreed to by counsel for the defendant and upon the record so made both sides submitted the case for decision.
In harmony with the stipulation I find that export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 is the proper basis of value for the Ye-tsin in question, and that such value for the merchandise contained in the cases here involved were the values stipulated. Judgment will issue accordingly.